DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of amendment, remarks and declaration under 1.130 (a) all filed on 12/17/20. Claims 14-17 and 19 are cancelled as per applicant’s amendment dated 12/17/20.						Advisory notice
	Remarks section under “claim status” states that claims 14-17 and 20 are cancelled. Applicants are notified that claims 14-17 and 19 are cancelled in the claim section and there is no claim 20 addressed in the claims presented dated 12/17/20. Note that there is problem with claim 18. Claim 18 dated 12/17/20 is drawn to antidandruff agent and claim 19 dated 8/31/20 is drawn to antidandruff agent. Claim18 dated 8/31/20 is drawn to lauramido propyl betaine and not antidandruff agent. Applicants in the remarks under 112, fourth paragraph rejection, state that claim 18 does not recite “lauramido propyl betaine”. See below for claims 18-20 dated 8/31/20. For the sake of rejection examiner will address claim 18 as presented drawn to antidandruff agent. In response to this rejection, applicants need to address claim 18 (which is not drawn to antidandruff agent) and claim 20. For this office action rejection of claim 20 is maintained.

    PNG
    media_image1.png
    202
    412
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    339
    411
    media_image2.png
    Greyscale

				Status of claims
Claims 2, 4-6, 11-17 and 19 are cancelled.
Claims 1, 3, 7-10, 18 and 20 are examined in the application and generic claims are examined to the extent that it reads on “dipropylene glycol” as water miscible solvent under viscosity reducing agents.
In view of cancellation of claims 14-17,  rejection of claims 14-17 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph is moot.

 There is no  mention of claim 20 dated 12/17/20. Therefore the following rejection is maintained regarding claim 20.
Claim Rejections - 35 USC § 103
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of US20090041702 (‘702) and US 2004/0144863 (‘863) and US 20120034173 (‘173).
US ‘702 teaches conditioning compositions for hair (claimed method of treating hair) and teaches at ¶ [0036] from about 1-30% of anionic surfactants (claim 1) and the claimed amount 10-40% overlaps with the amount taught by US ‘702 and teaches at ¶ [0055] from about 0.5-15% of amphoteric or zwitterionic  surfactants (claim 1) and these two surfactants are under claim 1 of c0-surfacatnts and the same claimed in claim 4 and the claimed amount 2-20% overlaps with the amount taught by US ‘702. Example 2 teaches the surfactant system anionic and also lauramido propyl betaine (5 %). Lauramido propyl betaine reads on claims 13-18. US ‘702 teaches at ¶ [0064] that the compositions can be in the form of conventional liquid thickened  shampoo or in the form of foam delivered in aerosol bottle. In the aerosol formulations, the propellant gas is added and this includes butane, propane or mixtures.
The difference between US ‘701 and instant application is US ‘702 does not teach pressure in the aerosol bottle being 43psig to 65psig and the claimed propellant drawn to fluoro olefins.
US ‘863 teaches aerosol dispenser and claims under claim 2 a propellant which is hydrocarbon propellant and teaches at ¶ [0028] that hydrofluoro carbons can be used and under claim 4 claims that the contents  inside the container are pressurized between 55psig-120psig (claims 1, 8 and 20).

	Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to treat the hair by applying a shampoo exemplified in example 2 using the surfactant system anionic and lauramidopropyl betaine but increase the amount of anionic surfactant  to higher amount taught by US ‘702 and deliver the shampoo composition in the form an aerosol foam dispenser taught by patent  US ‘702 and control the pressure inside the aerosol to the pressure to be about 57psig to about 63psig taught by US ‘863   which has  a propellant and change the propellant from propane to another functional equivalent propellant which is 1,3,3,3 tetrafluoropropene  taught by US ‘173 with the reasonable expectation of success that  shampoo compositions  provide volume, body and manageability and having the pressure inside the aerosol dispenser has the benefit of providing the consumer that all the liquid product can be dispensed without any waste taught by US ‘863 . This is prima facie case of obviousness.
Regarding foam having density of claim 20 it is the examiner's position that these limitations would be intrinsic properties of the composition because combination of references teaches the claimed hair care composition with the same components as the instant application. According to MPEP 2112.02, products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present as In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. .

Response to Arguments
Applicant's arguments filed 12/17/20 have been fully considered but they are not persuasive.
Applicants  point out that claim 20 is cancelled.
In response, claims section do not state claim 20 being cancelled .
The effective filing date of instant application based upon the provisional application is 10/21/16. The following PG publications and patents, that have one common inventor is prior art based upon the effective filing date of PG publications and patents.
Claims 1, 7-10, and 20 are rejected under 35 U.S.C. 103 as being obvious over US ((2015/0359725 (‘725) or US 2018/0256481 (‘481) or US 2019/0365633 (‘633) or U.S. Patent 9.993,419 (‘419) all taken alone) and US 2004/0144863 (‘863).
 The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
 All the above reference teaches method of treating hair and at ¶ [0142 ] of  US  ‘725,  teaches:

    PNG
    media_image3.png
    132
    411
    media_image3.png
    Greyscale

The above reads on steps c) and d) claimed under claims 1 and 20.
US ‘725 under table 1 teaches:

    PNG
    media_image4.png
    229
    497
    media_image4.png
    Greyscale




    PNG
    media_image5.png
    411
    455
    media_image5.png
    Greyscale


The surfactant system is greater than 20% and teaches then same sodium undecyl sulfate and same lauramidopropyl betaine (claims 1, 14-18 and 20) and the amounts are within the claimed amount of claim 1. See ¶ [0138 ] of  US ‘481  and US ‘633 for method of treating hair and see table 1 for both the references and in patent ‘419 see col.19, ll. 40-50 for method of treating hair  and see table 1 at col.20.
In cases involving overlapping ranges, the courts have consistently held that even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I) & In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).

US ‘725 at ¶ [0137] teaches:

    PNG
    media_image6.png
    361
    365
    media_image6.png
    Greyscale



The claimed foam density is within the foam density for broad range, and overlaps with the narrow range (claims 1 and 10). Examples drawn to shampoo teaches not the claimed propellants, however US ‘725 at ¶ [0139] teaches:

    PNG
    media_image7.png
    90
    371
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    170
    405
    media_image8.png
    Greyscale

See ¶¶ [0133,  0135 and 0127] of US ‘481 and US ‘633 for amount of propellant, foam density, propellants and  claimed trans 1,3,3,3 – tetrafluoropropene and aerosol container respectively; and in patent ‘419 see paragraph bridging col.s 17-18 for aerosol container, see paragraph bridging col.s 18-19 for amount of propellant and foam density and see col.19, ll. 15-30 for propellants and claimed propellant.

In cases involving overlapping ranges, the courts have consistently held that even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I) & In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).

The difference between  (commonly owned US publications and patent) and instant application is commonly owned references  do not teach pressure in the aerosol bottle being 43psig to 65psig (claim 1) or 47psig to 63psig (claim 20) . 
US ‘863 teaches aerosol dispenser and claims under claim 2 a propellant which is hydrocarbon propellant and teaches at ¶ [0028] that hydrofluoro carbons can be used and under claim 4 claims that the contents  inside the container are pressurized between 55psig-120psig (claims 1, and 20).
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to treat the hair by applying a shampoo exemplified in examples using the same surfactant system  (sodium undecyl sulfate and lauramidopropyl commonly owned US publications  and patent and in the examples  change the propellant to claimed propellant since commonly owned US publications  and patent teaches any of the propellants can be used and control the pressure inside the aerosol to the  of about 57psig to about 63psig taught by US ‘863 which has  a propellant and also teaches hydrofluorocarbon propellants with the reasonable expectation of success that  shampoo compositions in aerosol container in the form of foam can also be used for  cleaning the hair and having the pressure inside the aerosol dispenser has the benefit of providing the consumer that all the liquid product can be dispensed without any waste taught by US ‘863 . This is prima facie case of obviousness.
Regarding foam having gloss unit measurement of claims 1 and 20 it is the examiner's position that these limitations would be intrinsic properties of the composition because commonly owned US publications and patent  under table1 teaches shampoo with the same surfactant system and commonly owned US publications and patent  also teaches aerosol with  claimed propellant trans 1,3,3,3 tetrafluoropropene and instant application teaches at page 42 lines 1-2 that the claimed trans 1,3,3,3 tetrafluoropropene provide greater gloss when dispensed as foam.  Regarding the saturation pressure of claim 9, commonly owned US publications and patent  teaches the same aerosol foam dispenser and also the same claimed propellant and therefore this would also be intrinsic properties.
According to MPEP 2112.02, products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present as In re Spada, 911 F.2d 705,709, 15 USPQ2d 
Response to Arguments
Applicant's arguments filed 12/17/20 have been fully considered but they are not persuasive.
Applicants argue  that ‘725, ‘481, ‘633, and ‘419 are not available as prior art to the claims of the present application under § 102(a) (AIA ) because the exceptions under 35 U.S.C. §§ 102(b)(1)(A) and (B) and 102(b)(2)(A) and (B) (AIA ) apply to the document. Applicants point out to declaration of Robert Glenn made under 37 C.F.R. 1.130(a). 
Robert Glenn made the following statement in the declaration. See below.

    PNG
    media_image9.png
    418
    657
    media_image9.png
    Greyscale




	In response, declaration of Robert Glenn made under 37 C.F.R. 1.130(a) is unpersuasive.
There is no “unequivocal” statement from the inventor Robert Glen that he invented the subject matter of the disclosure, accompanied by reasonable explanation of the presence of the additional inventors.
 In 2015/0359725 (‘725),  the inventors are:

    PNG
    media_image10.png
    244
    624
    media_image10.png
    Greyscale


What is the contribution of Robert Glen in the disclosure and what is the contribution of Kathleen MARY Kaufmann  in the disclosure and what is the contribution of Darius Hossenpour in the disclosure?
 In US 2018/0256481 (‘481) the inventors are:

    PNG
    media_image11.png
    278
    620
    media_image11.png
    Greyscale


What is the contribution of Robert Glen in the disclosure and what is the contribution of Kathleen MARY Kaufmann  in the disclosure and what is the contribution of Darius Hossenpour in the disclosure?
 In US 2019/0365633 (‘633) the inventors are:

    PNG
    media_image12.png
    196
    642
    media_image12.png
    Greyscale


What is the contribution of Robert Glen in the disclosure and what is the contribution of Kathleen MARY Kaufmann  in the disclosure and what is the contribution of Darius Hossenpour in the disclosure?


 U.S. Patent 9.993,419 (‘419) the inventors are:

    PNG
    media_image13.png
    218
    652
    media_image13.png
    Greyscale


What is the contribution of Robert Glen in the disclosure and what is the contribution of Kathleen MARY Kaufmann  in the disclosure and what is the contribution of Darius Hossenpour in the disclosure?

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of  ((2015/0359725 (‘725) or US 2018/ 0256481 (‘481) or US 2019/0365633 (‘633) or U.S. Patent  9.993,419 (‘419) all taken alone) and US 2004/0144863 (‘863) as applied to claims 1, 7-10, and 20 above, and further in view of US 2009/0178210 (‘210).
The references cited above do not teach the claimed elected species “dipropylene glycol” under claim 3 drawn to viscosity reducing agent.
US ‘210 teaches color enhancing shampoo compositions and at ¶¶ [0013-0015] teaches:

    PNG
    media_image14.png
    383
    463
    media_image14.png
    Greyscale

Thus US ‘210 teaches claimed dipropylene glycol (claim 3) and the claimed weight percent which is from about 0.1% to about 35% of claim 3  overlaps with the amount taught by US ‘210.
In cases involving overlapping ranges, the courts have consistently held that even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I) & In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).

Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to treat the hair by applying a shampoo exemplified in examples using the same surfactant system  (sodium undecyl sulfate and lauramidopropyl betaine) and deliver the shampoo composition in the form an aerosol foam dispenser taught by commonly owned US publications  and patent and in the examples  change the propellant to claimed propellant since commonly owned US publications  and patent teaches any of the propellants can be used and control the pressure inside the aerosol to the  of about 57psig to about 63psig taught by US ‘863 which has  a propellant and also teaches hydrofluorocarbon propellants and add the viscosity reducing agent, which is dipropylene glycol taught and claimed by US ‘210 with the reasonable expectation of success that  shampoo compositions in .
Response to Arguments
Applicant's arguments filed 12/17/20 have been fully considered but they are not persuasive.
 Applicants argue that as presented above, ‘725, ‘481, ‘633, and ‘419 are not available as prior art to the claims of the present application under § 102(a)(2) (AIA ) because the exceptions under 35 U.S.C. § 102(b) apply and thus, the Office Action does not teach or suggest all of the claim elements.
In response the declaration of Robert Glenn made under 37 C.F.R. 1.130(a) is unpersuasive and the rejection is maintained for the reasons stated above.

Claim 18   (previously claim19) is rejected under 35 U.S.C. 103 as being unpatentable over the combination of  ((2015/0359725 (‘725) or US 2018/ 0256481 (‘481) or US 2019/0365633 (‘633) or U.S. Patent  9.993,419 (‘419) all taken alone) and US 2004/0144863 (‘863) as applied to claims1, 7-10, 14-18 and 20 above, and further in view of US 2009/0155383 (‘383).
References cited above do not teach adding anti-dandruff agent to the hair care compositions.
US ‘383 teaches claimed hair care compositions. See also tables 4-5 drawn to hair care formulations
See ¶ [0099] for anti-dandruff drawn to azoles as anti-dandruff agents.
commonly owned US publications  and patent and in the examples  change the propellant to claimed propellant since commonly owned US publications  and patent teaches any of the propellants can be used and control the pressure inside the aerosol to the  of about 57psig to about 63psig taught by US ‘863 which has  a propellant and also teaches hydrofluorocarbon propellants and add the  antidandruff agent taught by US ‘383 with the reasonable expectation of success that  shampoo compositions in aerosol container in the form of foam can also be used for  cleaning the hair and having the pressure inside the aerosol dispenser has the benefit of providing the consumer that all the liquid product can be dispensed without any waste taught by US ‘863 and the antidandruff agent has the additional advantage of providing the consumer controlling dandruff. This is prima facie case of obviousness.
Response to Arguments
Applicant's arguments filed 12/17/20 have been fully considered but they are not persuasive.
 Applicants argue that as presented above, ‘725, ‘481, ‘633, and ‘419 are not available as prior art to the claims of the present application under § 102(a)(2) (AIA ) because the exceptions under 35 U.S.C. § 102(b) apply and thus, the Office Action does not teach or suggest all of the claim elements.
In response the declaration of Robert Glenn made under 37 C.F.R. 1.130(a) is unpersuasive and the rejection is maintained for the reasons stated above.

Claims 1, 7-10, and 20 are rejected under 35 U.S.C. 103 as being obvious over US ((2016/0310375 (‘375) or US 2017/0304184 (‘184) or US 2017/0304185 (‘185) or US 2017/0304186 (‘186) all taken alone) and US 2004/0144863 (‘863).
 The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
 All the above reference teaches method of treating hair and  under claim 1 of  US ‘375  claims steps c) and d) claimed under claims 1 and 20.
US ‘375 under table 1 teaches:

    PNG
    media_image4.png
    229
    497
    media_image4.png
    Greyscale




    PNG
    media_image5.png
    411
    455
    media_image5.png
    Greyscale


The surfactant system is greater than 20% and teaches then same sodium undecyl sulfate and same lauramidopropyl betaine (claims 1, 14-18 and 20) and the amounts are within the See  ¶ [0141] of US ‘184 and US ‘185 and US ‘186 for method of treating hair and see steps c) and d) claimed in claims 1 and 20; and see table 1 of US ‘184 and US ‘185 and US ‘186.
In cases involving overlapping ranges, the courts have consistently held that even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I) & In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).

US ‘375 at ¶ [0243] teaches foam density and  the claimed foam density is within the foam density for broad range, and overlaps with the narrow range (claims 1 and 10). Examples drawn to shampoo teaches not the claimed propellants, however US ‘725 at ¶ [0249] teaches various propellants. The propellant disclosed under table 1 drawn to shampoo uses propellant, which is a hydrocarbon mixture but not the claimed trans 1,3,3,3 – tetrafluoropropene, however ¶ [0249] teaches propellants along with trans 1,3,3,3 – tetrafluoropropene. Thus, all these propellants are functional equivalents that can be used in the aerosol foam container at ¶ [0243] The amount of propellants claimed overlaps with the amount claimed at ¶ [0247] (claims 1, 7 and 20). See ¶¶ [0133,  0135, 0137 and 0127] of US ‘184 and US ‘185 and US ‘186 for amount of propellant, propellants and  claimed trans 1,3,3,3 – tetrafluoropropene, foam density,  and aerosol container respectively. 
In cases involving overlapping ranges, the courts have consistently held that even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I) & In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).

The difference between  (commonly owned US publications) and instant application is commonly owned references  do not teach pressure in the aerosol bottle being 43psig to 65psig (claim 1) or 47psig to 63psig (claim 20) . 
US ‘863 teaches aerosol dispenser and claims under claim 2 a propellant which is hydrocarbon propellant and teaches at ¶ [0028] that hydrofluoro carbons can be used and under 
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to treat the hair by applying a shampoo exemplified in examples using the same surfactant system  (sodium undecyl sulfate and lauramidopropyl betaine) and deliver the shampoo composition in the form an aerosol foam dispenser taught by commonly owned US publications and in the examples  change the propellant to claimed propellant since commonly owned US publications teaches any of the propellants can be used and control the pressure inside the aerosol to the  of about 57psig to about 63psig taught by US ‘863  which has  a propellant and also teaches hydrofluorocarbon propellants with the reasonable expectation of success that  shampoo compositions in aerosol container in the form of foam can also be used for  cleaning the hair and having the pressure inside the aerosol dispenser has the benefit of providing the consumer that all the liquid product can be dispensed without any waste taught by US ‘863 . This is prima facie case of obviousness.
Regarding foam having gloss unit measurement of claims 1 and 20 it is the examiner's position that these limitations would be intrinsic properties of the composition because commonly owned US publications under table1 teaches shampoo with the same surfactant system and commonly owned US publications also teaches aerosol with  claimed propellant trans 1,3,3,3 tetrafluoropropene can be used and instant application teaches at page 42 lines 1-2 that the claimed trans 1,3,3,3 tetrafluoropropene provide greater gloss when dispensed as foam.  Regarding the saturation pressure of claim 9, commonly owned US publications  teaches the same aerosol foam dispenser and also the same claimed propellant and therefore this would also be intrinsic properties.

Response to Arguments
Applicant's arguments filed 12/17/20 have been fully considered but they are not persuasive.
 Applicants argue that as presented above, ‘375, ‘184, ‘185, and ‘186 are not available as prior art to the claims of the present application under § 102(a) (AIA ) because the exceptions under 35 U.S.C. §§ 102(b)(1)(A) and (B) and 102(b)(2)(A) and (B) (AIA ) apply to the document. Applicants point out to declaration of Robert Glenn made under 37 C.F.R. 1.130(a) Robert Glenn made the following statement in the declaration. See below.

    PNG
    media_image15.png
    128
    579
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    45
    530
    media_image16.png
    Greyscale


Applicants also state that Jean Zhao made the following statement. 
In response , there is no statement from Jean Zhao.
 The  declaration of Robert Glenn made under 37 C.F.R. 1.130(a) is unpersuasive.
There is no “unequivocal” statement from the inventor Robert Glen that he invented the subject matter of the disclosure, accompanied by reasonable explanation of the presence of the additional inventors.
 In 2016/0310375 (‘375),  the inventors are:

    PNG
    media_image17.png
    245
    627
    media_image17.png
    Greyscale


What is the contribution of Robert Glen in the disclosure and what is the contribution of Kathleen MARY Kaufmann  in the disclosure and what is the contribution of  Jazmin Veronica Torres Rivera (the first inventor) ?
 In US 2017/0304184 (‘184) the inventors are:

    PNG
    media_image18.png
    231
    639
    media_image18.png
    Greyscale


What is the contribution of Robert Glen in the disclosure and what is the contribution of Kathleen MARY Kaufmann  in the disclosure and what is the contribution of Darius Hossenpour in the disclosure and what is the contribution of  Jeffery Thomas Grothaus?
US 2017/0304185 (‘185) the inventors are:

    PNG
    media_image19.png
    243
    648
    media_image19.png
    Greyscale

What is the contribution of Robert Glen in the disclosure and what is the contribution of Kathleen MARY Kaufmann  in the disclosure and what is the contribution of Darius Hossenpour in the disclosure and what is the contribution of  Kevin Lee Doyle and what is the contribution of  Jean Jianqun Zhao?
 In US 2017/0304186 (‘186), the inventor are:

    PNG
    media_image20.png
    244
    678
    media_image20.png
    Greyscale



What is the contribution of Robert Glen in the disclosure and what is the contribution of Kathleen MARY Kaufmann  in the disclosure and what is the contribution of Darius Hossenpour in the disclosure and what is the contribution of  Kevin Lee Doyle and what is the contribution of  Jean Jianqun Zhao?

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of  ((US 2016/0310375 (‘375) or US 2017/ 0304184 (‘184) or US 2017/0304186(‘185) or US 2017/0304186 (‘186) all taken alone)) and US 2004/0144863 (‘863) as applied to claims1, 7-10, and 20 above, and further in view of US 2009/0178210 (‘210).
The references cited above do not teach the claimed elected species “dipropylene glycol” under claim 3 drawn to viscosity reducing agent.
US ‘210 teaches color enhancing shampoo compositions and at ¶¶ [0013-0015] teaches:

    PNG
    media_image14.png
    383
    463
    media_image14.png
    Greyscale


In cases involving overlapping ranges, the courts have consistently held that even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I) & In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).

Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to treat the hair by applying a shampoo exemplified in examples using the same surfactant system  (sodium undecyl sulfate and lauramidopropyl betaine) and deliver the shampoo composition in the form an aerosol foam dispenser taught by commonly owned US publications  and patent and in the examples  change the propellant to claimed propellant since commonly owned US publications  and patent teaches any of the propellants can be used and control the pressure inside the aerosol to the  of about 57psig to about 63psig taught by US ‘863 which has  a propellant and also teaches hydrofluorocarbon propellants and add the viscosity reducing agent, which is dipropylene glycol taught and claimed by US ‘210 with the reasonable expectation of success that  shampoo compositions in aerosol container in the form of foam can also be used for  cleaning the hair and having the pressure inside the aerosol dispenser has the benefit of providing the consumer that all the liquid product can be dispensed without any waste taught by US ‘863 . This is prima facie case of obviousness.
Response to Arguments
Applicant's arguments filed 12/17/20 have been fully considered but they are not persuasive.
Applicants argue that as presented above, ‘375, ‘184, ‘185, and ‘186 are not available as prior art to the claims of the present application under § 102(a)(2) (AIA ) because the exceptions under 35 U.S.C. § 102(b) apply and thus, the Office Action does not teach or suggest all of the claim elements.
In response, the declaration of Robert Glenn made under 37 C.F.R. 1.130(a) is unpersuasive and the rejection is maintained for the reasons stated above.

Claim 18 (previously claim 19) is rejected under 35 U.S.C. 103 as being unpatentable over the combination of ((US 2016/0310375 (‘375) or US 2017/ 0304184 (‘184) or US 2017/0304186(‘185) or US 2017/0304186 (‘186) all taken alone)) and US 2004/0144863 (‘863) as applied to claims1,7-10, and 20 above, and further in view of US 2009/0155383 (‘383).
References cited above do not teach adding anti-dandruff agent to the hair care compositions.
US ‘383 teaches claimed hair care compositions. See also tables 4-5 drawn to hair care formulations
See ¶ [0099] for anti-dandruff drawn to azoles as anti-dandruff agents.
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to treat the hair by applying a shampoo exemplified in examples using the same surfactant system  (sodium undecyl sulfate and lauramidopropyl betaine) and deliver the shampoo composition in the form an aerosol foam dispenser taught by commonly owned US publications  and patent and in the examples  change the propellant to claimed propellant since commonly owned US publications  and patent teaches any of the propellants can be used and control the pressure inside the aerosol to the  of about 57psig to teaches hydrofluorocarbon propellants and add the  antidandruff agent taught by US ‘383 with the reasonable expectation of success that  shampoo compositions in aerosol container in the form of foam can also be used for  cleaning the hair and having the pressure inside the aerosol dispenser has the benefit of providing the consumer that all the liquid product can be dispensed without any waste taught by US ‘863 and the antidandruff agent has the additional advantage of providing the consumer controlling dandruff. This is prima facie case of obviousness.
Response to Arguments
Applicant's arguments filed 12/17/20 have been fully considered but they are not persuasive.
 Applicants argue that as presented above, ‘375, ‘184, ‘185, and ‘186 are not available as prior art to the claims of the present application under § 102(a)(2) (AIA ) because the exceptions under 35 U.S.C. § 102(b) apply and thus, the Office Action does not teach or suggest all of the claim elements.
In response, the declaration of Robert Glenn made under 37 C.F.R. 1.130(a) is unpersuasive and the rejection is maintained for the reasons stated above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607.  The examiner can normally be reached on M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619